Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed by LandAmerica Financial Group, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: LandAmerica Financial Group, Inc. Commission File No. 1-13990 On November 10, 2008, LandAmerica Financial Group, Inc. (LandAmerica) issued the following press release reporting its financial results for the third quarter ended September 30, 2008: 5600 Cox Road Glen Allen, VA 23060 Telephone: (804) 267-8000 Fax: (804) 267-8466 Website: www.landam.com FOR IMMEDIATE RELEASE Bill Evans Lloyd Osgood November 10, 2008 EVP  Chief Financial Officer SVP  Brand Resources Phone: (804) 267-8114 Phone: (804) 267-8133 bevans@landlam.com losgood@landlam.com LANDAMERICA REPORTS THIRD QUARTER 2008 RESULTS Definitive Merger Agreement Signed with Fidelity National Financial, Inc. $462.4 Million Non-Cash Charges Reflect Poor Current Market Conditions RICHMOND, VA - LandAmerica Financial Group, Inc. (NYSE: LFG) announces operating results for the third quarter and nine months ended September 30, 2008. Third Third Quarter 2008 Quarter 2007 (In millions, except per share data) Total revenue $906.8 Net loss $(20.8) Net loss per diluted share $(1.28) Nine Months Nine Months (In millions, except per share data) Total revenue $2,860.4 Net loss $(8.2) Net loss per diluted share $(0.49) Commenting on LandAmericas performance, Chairman and Chief Executive Officer Theodore L. Chandler, Jr. said,  This quarter we are taking a market value-driven, non-cash write-down of goodwill, other intangible assets, certain investments and deferred tax assets of $462 million
